                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )               Criminal No. 2017-0015
                                          )
DION WILLIAMS, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Yohana Manning, Esq.,
St. Croix, U.S.V.I.
        For Defendant Dion Williams

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant Dion Williams’ “Motion to

Suppress” (Dkt. No. 28) (“Motion”) and “Omnibus Motion to Suppress Evidence and Statements”

(“Omnibus Motion”) (Dkt. No. 26); the Government’s “Opposition to Motion to Suppress” (Dkt.

No. 31); testimony at the suppression hearing held on July 13, 2018; Defendant’s supplemental

briefing filed on July 25, 2018 (Dkt. No. 94); and the Government’s supplemental response filed

on August 18, 2018 (Dkt. No. 96). For the following reasons, the Court will deny Defendant’s

Motion to Suppress.

                                      I.    BACKGROUND

       On April 10, 2017, the Government filed an Information against Defendant Dion Williams

(“Williams”) and Co-Defendant Dasha Greyham (“Greyham”) charging them each with one count




                                              1
of Possession with Intent to Distribute Marijuana in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(D). (Dkt. No. 19 at 1). 1

       At the suppression hearing, the Government offered the testimony of Federal Protective

Service (“FPS”) Agent Richard Cardona (“Agent Cardona”) and also introduced several exhibits.

Williams testified on his own behalf. The following facts emerged from the record established at

the suppression hearing. 2

       Agent Cardona testified that, on March 10, 2017, at approximately 9:30 a.m., he was inside

the control room at the Almeric L. Christian Federal Building and Courthouse (“Federal

Building”), when he observed a black BMW approach the entrance of the secured parking lot in

front of the Federal Building. The vehicle came to a stop and, via the intercom, the driver requested

access to the secured parking lot. According to Agent Cardona, FPS denied entrance and instructed

the driver—who later identified himself as Greyham—to park in the visitors’ parking lot. Greyham

refused to comply and allegedly caused a disturbance, shouting obscenities and demanding to be

allowed into the secured parking lot to drop off his paperwork with the Court. Agent Cardona—

who was watching the incident over the monitors—described the vehicle as blocking the driveway

of the secured parking lot.

       Agent Cardona testified that, after deciding to investigate the matter, he approached the

vehicle and detected a strong odor of marijuana emanating from the vehicle. Williams, who Agent




1
  In the Information, Greyham was also charged with Felon in Possession of a Firearm in violation
of 18 U.S.C. §§ 922(g) and 924(a)(2). (Dkt. No. 19 at 2). Prior to the Information, the Government
commenced this action by filing a Criminal Complaint on March 10, 2017. (Dkt. No. 1).
2
  The Court provides this information solely for the purposes of this pretrial motion, ever mindful
that Defendant Williams is presumed innocent until proven guilty. Most of the facts discussed
herein are alleged, but at this stage not conceded or proven beyond a reasonable doubt to the
factfinder.
                                                 2
Cardona identified in Court, was a passenger in the vehicle.

       Upon contact with Defendants, Agent Cardona stated that he identified himself as a law

enforcement officer and asked Greyham several times for his license, registration, and car

insurance, and also the purpose of his visit. Greyham refused to comply with the requests for the

identification materials, but handed Agent Cardona paperwork which Greyham said he needed to

drop off with the Court. Agent Cardona testified that he asked Greyham if there was any

contraband in the vehicle—specifically marijuana—and Greyham stated there was some. Agent

Cardona also asked Greyham to turn off the car’s engine, but he refused to comply. Williams

eventually reached over and turned off the engine.

       Agent Cardona testified that he then asked Greyham to exit the vehicle and patted him

down for weapons. Agent Cardona asked Greyham where the contraband was located, and

Greyham stated it was in the center console.

       Agent Cardona testified that, following this exchange, he handcuffed Greyham and led him

to sit near the vehicle, and backup FPS Officer Benjamin Martel arrived on the scene. Agent

Cardona instructed Officer Martel to have Williams exit the passenger side of the vehicle while

Agent Cardona searched the car for contraband.

       Agent Cardona described seeing a marijuana joint in the center console of the vehicle in

plain view and he showed it to Greyham, who stated “that’s not it man.” Greyham told him to lift

the center console where Agent Cardona found a bag of vials containing a green leafy substance

that he identified—based on his training and experience—as marijuana packaged for sale and

distribution. Agent Cardona testified that the substance did in fact later test positive for marijuana.

Photographic evidence of this substance was admitted into evidence at the suppression hearing.




                                                  3
       Agent Cardona testified that, after finding the substance in the center console, he placed

Greyham under arrest and ordered Officer Martel to do the same with Williams. According to

Agent Cardona, while Officer Martel searched Williams, he observed Officer Martel retrieve

several items from Williams’ person, including a small bag containing a green leafy substance

which also later tested positive for marijuana. Photographic evidence of this substance was also

admitted into evidence at the suppression hearing.

       According to Agent Cardona, both Defendants were then transported to a detention cell in

the Federal Building. Agent Cardona interviewed Williams later that day, around 1:00 p.m.

Between the time of Defendants’ arrest and Williams’ interview at 1:00 p.m., Agent Cardona stated

that he conducted further investigation into the matter, including identifying and tracking down

the owner of the vehicle and conducting an inventory of the vehicle.

       Agent Cardona testified that before he questioned Williams, he provided him with a form

called “Miranda Statement of Rights” (“Miranda waiver”), which he read to Williams and asked

him to read it for himself. Agent Cardona further testified that Williams appeared to understand

what was being said to him and indicated that he understood his Miranda rights by placing his

initials at the beginning of each sentence, including those which confirmed that he waived his

rights and was willing to speak with Agent Cardona.

       A copy of the Miranda waiver was admitted into evidence during the suppression hearing,

reflecting that Williams and Agent Cardona signed it around 1:19 p.m. Government Ex. No. 1.

Corroborating the testimony of Agent Cardona, the form reveals that Williams’ initials appear

before each sentence of the Miranda warnings. Id. In addition, Williams’ initials appear at the

beginning of each of the following two questions in “The Waiver” section of the form, which end

with the handwritten answer “Yes:” (1) “Do you understand your rights? and (2) Are you willing



                                                4
to waive these rights and talk to me?” Id. Further, a section of the form titled “Waiver of Rights,”

under which appears Williams’ signature, states as follows:

               I have been explained [sic] of my rights, and/or I have read this statement of my
               rights and I understand what my rights are. I am willing to make a statement and
               answer questions. I do not request an attorney at this time. I understand and know
               the consequences of what I am doing. No promises or threats have been made to
               me and no pressure or coercion of any kind has been used against me.

Id.

       Agent Cardona testified that, upon signing the Miranda waiver and agreeing to answer

questions, Williams told him he was unemployed, had no source of income, and that he was a drug

user, specifically using marijuana. Williams also stated he was in the car with Greyham because

he was going to the Pueblo supermarket. According to Agent Cardona, Williams admitted that the

controlled substance found in the center console was his and that he had previously purchased the

marijuana for $100 the night before in the west end of St. Croix.

       During his testimony, Agent Cardona stated that he also provided Williams with a form

called “Consent to Search Form for Telephone” (“Consent Form”), so that his cell phone could be

examined. Agent Cardona testified that, just as with the Miranda waiver, he read the Consent Form

to Williams and asked him to read it for himself. Williams signed the Consent Form and provided

his password by drawing it on the form. A copy of the signed Consent Form was admitted into

evidence at the suppression hearing, reflecting that Williams signed it around 1:53 p.m.

Government Ex. No. 2. In addition to affirming that the signatory granted consent to the search of

a mobile phone(s), the signatory to the Consent Form also affirms that:

               I understand that I have the right to refuse the consent to search described above
               and to refuse to sign this form. I further state that no promises, threats, force,
               physical or mental coercion of any kind whatsoever have been used against me to
               get me to consent to the search of the mobile telephone(s).

Id.

                                                 5
       Agent Cardona testified that two other individuals, Drug Enforcement Administration

(“DEA”) Special Agents DiFranco and Jane Cornwell, were present when he provided Williams

with the forms and when he conducted the interview. Agent Cardona also stated that Williams was

not handcuffed during the interview and that it took place in a conference room in a professional

atmosphere. None of the officers in the room had their guns drawn; Williams was not forced to

answer questions; and no one shouted or physically punished Williams. According to Agent

Cardona, Williams did not appear nervous when he spoke with them and he never indicated that

he did not understand what was going on. During cross-examination, Agent Cardona stated that

he did not recall Williams asking if he had to sign the documents. Agent Cardona specifically

denied telling Williams that if he did not sign either the Miranda waiver or Consent Form, he

would be sent to jail.

       Williams testified on his own behalf at the suppression hearing. His account of events

leading to his and Greyham’s arrest contained similar details as Agent Cardona’s testimony.

However, Williams provided additional details regarding the post-arrest period, and his description

of the interview diverged from Agent Cardona’s recounting of events.

       Williams testified that after he was taken into custody, he was brought into a waiting cell

in the Federal Building. He stated that sometime later he was taken out of the cell to speak with a

probation officer with Pretrial Services. After his interview with Pretrial Services, Williams

reported that he was returned to the holding cell.

       Williams further testified that he encountered several law enforcement officers—none of

whom he identified as Agent Cardona—who escorted him in and out of the waiting cell to Pretrial

Services and then transported him downstairs for his interview. Williams stated that while he was




                                                 6
in the waiting cell, he had shackles on his feet, and when he was transported to be interviewed, he

had restraints on his hands and feet.

       According to Williams, he was taken to a room, where he waited alone for about 10-15

minutes. Two male officers then took him to another room. Just before he entered that room, the

officers removed his restraints. The officers did not tell him where he was going, and he did not

ask them what was happening.

       Williams stated that, upon entering the adjacent room, a female and two male individuals

were already present, all of whom identified themselves as law enforcement officials. Williams

reported not remembering any of their names.

       Williams testified that he was presented with the Miranda waiver and that it was explained

to him. However, Williams stated that, before signing the document, he asked whether it was

“mandatory” to sign the document and was told by a male officer, who was present at his interview,

“yes, if I don’t do it, I would be taken to jail.” When asked who said that to him, Williams stated,

“I never saw him before,” and he did not remember which officer it was.

       Williams reported that he also asked the same question when he was presented with the

Consent Form to search his phone. Once again, Williams said the same male officer told him that

he had to sign or he would go to jail, which is why he signed the Consent Form and provided his

password. Williams testified that, during the interview, he did not ask for a lawyer at any point,

although he knew he had a right to a lawyer. When asked why he did not ask for a lawyer, Williams

answered that he did not have one. 3

       On cross-examination, Williams testified that he could not remember who read him the



3
  On the Miranda waiver form, Williams’ initials appear next to each of the Miranda warnings,
including the sentence which states that if he could not afford a lawyer, one would be appointed
for him prior to any questioning. See Government Ex. No. 1.
                                                 7
Miranda waiver and Consent Form, or whether the officer who discussed the forms with him was

sitting next to him, or whether the officer who discussed the forms with him was the same officer

who signed off on the forms. While Williams acknowledged that the forms were read to him and

that he read the forms himself, he stated that he signed them only out of fear, because he was told

that if he did not do so, he would go to jail. Williams testified that he signed the forms although

he “did not understand everything on the paper” and that he only understood “certain parts of it,”

but also stated that he was not “forced” to sign the papers and confirmed that he never told anyone

he did not understand what was going on. Finally, Williams testified that he had never been

arrested prior to this incident, and that he was 18 years old at the time. Williams also testified that

he never graduated from high school or completed a job corps program.

       At the conclusion of the suppression hearing, the Court ordered supplemental briefing,

directing the parties to incorporate into their legal arguments the evidence presented. (Dkt. Nos.

91 and 93). Pursuant to the Order, Williams and the Government filed their supplemental briefing

on July 25, 2018 and August 18, 2018, respectively. (Dkt. Nos. 94 and 96).

                           II.     APPLICABLE LEGAL PRINCIPLES

       The Fifth Amendment’s Self-Incrimination Clause provides: “No person . . . shall be

compelled in any criminal case to be a witness against himself.” U.S. Const., amend. V. In Miranda

v. Arizona, 384 U.S. 436 (1966), the Supreme Court held that “the prosecution may not use

statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the

defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege

against self-incrimination.” Id. at 444. The “procedural safeguards”—commonly known as

Miranda warnings—require that a suspect be advised prior to questioning that:

               [H]e has the right to remain silent, that anything he says can be used against him in
               a court of law, that he has the right to the presence of an attorney, and that if he

                                                  8
               cannot afford an attorney one will be appointed for him prior to any questioning if
               he so desires.

Alston v. Redman, 34 F.3d 1237, 1242 (3d Cir. 1994) (quoting Miranda, 384 U.S. at 479).

       Miranda warnings are required whenever a suspect has been (1) “taken into custody” and

(2) subject to “interrogation” by the Government. Steigler v. Anderson, 496 F.2d 793, 798 (3d Cir.

1974); United States v. Dupree, 617 F.3d 724, 731 n.7 (3d Cir. 2010) (plurality opinion). A suspect

is “in custody” when “‘there is a formal arrest or restraint on freedom of movement of the degree

associated with a formal arrest.’” United States v. Leese, 176 F.3d 740, 743 (3d Cir. 1999) (quoting

California v. Beheler, 463 U.S. 1121, 1125 (1983)) (internal quotation marks omitted). An

“interrogation” has been defined as “(a) conduct intentionally designed to evoke a confession, as

well as (b) any conduct an officer should reasonably have foreseen would elicit an inculpatory

response.” United States v. Bonner, 469 Fed. Appx. 119, 126 (3d Cir. 2012) (citing Rhode Island

v. Innis, 446 U.S. 291, 301-02 (1980)).

       “Once a defendant challenges the admissibility of any statements made while in custody,

the government must prove [by a preponderance of the evidence] that the defendant was advised

of and understood [his] Miranda rights and that he [] validly waived those rights.” United States

v. Briscoe, 69 F. Supp. 2d 738, 741 (D.V.I. 1999), aff’d in part, rev’d in part on other grounds,

234 F.3d 1266 (3d Cir. 2000). “The Supreme Court has characterized this as a ‘heavy burden.’”

United States v. Boyce, 2015 WL 856943, at *7 (D.V.I. Feb. 26, 2015) (citing Miranda, 384 U.S.

at 475); see also North Carolina v. Butler, 441 U.S. 369, 373 (1979) (stating that “the prosecution’s

burden is great”). A person may “waive effectuation of these [Miranda] rights, provided the waiver

is made voluntarily, knowingly and intelligently.” Miranda, 384 U.S. at 444; see also United States

v. Stuckey, 441 F.2d 1104, 1105 (3d Cir. 1971).




                                                  9
       Two factors affect the determination whether Miranda rights have been voluntarily,

knowingly, and intelligently waived:

               First, the relinquishment of the right must have been voluntary in the sense
               that it was the product of a free and deliberate choice rather than
               intimidation, coercion, or deception. Second, the waiver must have been
               made with a full awareness of both the nature of the right being abandoned
               and the consequences of the decision to abandon it. Only if the “totality of
               the circumstances surrounding the interrogation” reveal both an uncoerced
               choice and the requisite level of comprehension may a court properly
               conclude that the Miranda rights have been waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986) (internal citation omitted) (emphasis added).

Specifically, in analyzing the totality of the circumstances, courts must consider “the background,

experience, and conduct of the [defendant], as well as any indicia of coercion.” Briscoe, 69 F.

Supp. 2d at 741 (citing Oregon v. Bradshaw, 462 U.S. 1039, 1046 (1983)). “Examples of

‘traditional’ indicia of coercion are ‘the duration and conditions of detention, the attitude of the

interrogators, defendant’s physical and mental state, and other pressures affecting defendant’s

powers of resistance and self-control.’” United States v. Rose, 189 F. Supp. 3d 528, 536 (D.V.I.

2016) (quoting Briscoe, 69 F. Supp. 2d at 741 n. 1). Another important factor that may impact

voluntariness is the defendant’s familiarity with the criminal justice system, United States v.

Jacobs, 431 F.3d 99, 108 (3d Cir. 2005), wherein a defendant with experience with the criminal

justice system precludes a showing that he is “dumb as to [his] rights.” United States v. Durham,

741 F. Supp. 498, 505 (D. Del. 1990) (quoting Miller v. Fenton, 796 F.2d 598, 606 n. 8 (3d Cir.

1986)). But, “a necessary predicate to a finding of involuntariness is coercive police activity.

Further there must be some causal connection between the police conduct and the confession.”

Jacobs, 431 F.3d at 108 (internal citation omitted); Connelly, 479 U.S. at 164 (a statement is

involuntary if it is the product of overreaching police conduct).




                                                 10
       Meanwhile, the Supreme Court has long established that “the search of property, without

warrant and without probable cause, but with proper consent voluntarily given, is valid under the

Fourth Amendment.” United States v. Matlock, 415 U.S. 164, 165–66 (1974). As with a Miranda

waiver, “the Government bears the burden of proving by a preponderance of the evidence that the

search was made pursuant to a voluntary consent.” United States v. Cabrera, 2007 WL 1575014,

at *2 (M.D. Pa. May 31, 2007) (citing United States v. Velasquez, 885 F.2d 1076, 1081 (3d

Cir.1989)). The determination of whether a consent to search was made voluntarily is based on

analyzing the “totality of the circumstances, including the age, education, and intelligence of the

subject; whether the subject was advised of his or her constitutional rights; the length of the

encounter; the repetition or duration of the questioning; and the use of physical punishment.’”

United States v. Mendoza, 334 F. App’x 515, 517 (3d Cir. 2009) (internal citation and quotation

marks omitted); see also United States v. Ortiz, 483 F. App’x 712, 716 (3d Cir. 2012) (same).

“Also relevant is the setting in which the consent was obtained and the parties’ verbal and non-

verbal actions.” United States v. Kellam, 2015 WL 6560637, at *6 (M.D. Pa. Oct. 29, 2015) (citing

United States v. Givan, 320 F.3d 452, 459 (3d Cir.2003)). The issue of coercion is also key because

“[f]undamental to the concept of voluntariness is that consent must not be coerced.” Kellam, 2015

WL 6560637 at *6 (citing Schneckloth v. Bustamonte, 412 U.S. 218, 228 (1973)). Further, the

Third Circuit has long established that “[w]here a person is under arrest or in custody and consent

to search is sought by police, the rule has emerged [], . . . that absent proof of actual coercion or

intimidation such consent constitutes a valid waiver of Fourth Amendment rights if prior to the

search, Miranda warnings are given. Moreover, these cases are clear that the validity of this waiver

is not affected by a failure to include in the Miranda warnings a specific reference that consent

could be withheld.” United States v. Phifer, 400 F. Supp. 719, 732 (E.D. Pa. 1975), aff’d, 532 F.2d



                                                 11
748 (3d Cir. 1976) (listing cases). In other words, “the Fourth Amendment does not require that

the Government advise a suspect of his right to refuse consent before requesting such consent.”

United States v. Himmelreich, 2006 WL 1722399, at *5 (M.D. Pa. June 16, 2006), aff’d, 265 F.

App’x 100 (3d Cir. 2008).

                                         III.    DISCUSSION

        Williams asserts that his waiver of Miranda rights and his consent to search his cell phone

were not made knowingly and voluntarily. (Dkt. No. 94 at 3). Specifically, Williams argues that

the threat made against him,—i.e., that he would go to jail if he did not sign the forms—and the

fact that he was shackled prior to the interrogation, are indicia of coercion and proof that his waiver

and consent to search were not voluntarily given. Id. at 3. Williams also contends that his

background at the time—i.e., that he had only turned 18 years old just before his arrest and that he

had never been arrested before—and the fact that he was detained for hours contributed to his

inability to make a knowing and voluntary waiver and consent to search. Id. at 5. Accordingly,

Williams seeks to suppress any statements he made to law enforcement, as well as any search of

his cellphone. Id. 4

        The Government disagrees and argues that the circumstances surrounding Williams’ arrest

and interrogation clearly establish that his waiver of Miranda rights and consent to search were

made knowingly and voluntarily. (Dkt. No. 96 at 18-20). The Government asserts that, after his



4
  In Williams’ Motion to Suppress, he originally stated that he “adopts arguments and statements
made by his co-defendant,” (Dkt. No. 28 at 1), referring to the Omnibus Motion filed by Greyham
on May 8, 2017 (Dkt. No. 26). Therefore, during the suppression hearing, the Court considered
and incorporated arguments from the Omnibus Motion where it considered them relevant.
However, in his “Post-Hearing Memorandum” (Dkt. No. 94), Williams withdrew two of the three
arguments he had previously raised, including that: 1) Agent Cardona had no legal authority to
search and seize Williams and 2) because evidence was allegedly seized in violation of Greyham’s
Miranda rights, that evidence should be suppressed against Williams. Id. at 2. Because Defendant
withdrew the arguments, the Court will not address them.
                                                  12
arrest, Williams was read his rights and he signed a waiver indicating that he understood his rights

and that he was willing to speak with Agent Cardona without a lawyer. Id. at 19. The Government

further argues that Williams never indicated to Agent Cardona that he did not understand what was

going on while he was interrogated. Id. Moreover, according to the Government, the interview was

conducted with no “coercion, no guns trained on the defendant or a hostile atmosphere,” and

Williams was not handcuffed while he was interviewed. Id. The Government also contends that

Williams voluntarily signed the consent form allowing officers to search his cell phone. Id. Finally,

the Government contends that Williams’ testimony that he asked the agents if it was mandatory

for him to sign the forms and was told that it was or he would go to jail is in “stark contrast” to

Agent Cardona’s testimony. Id. 19-20. Accordingly, the Government argues that it has sufficiently

established that, under the totality of the circumstances, Williams’ Miranda waiver and consent to

search were given knowingly and voluntarily, and thus his statements and the search of his cell

phone should not be suppressed. Id. at 20.

       The parties do not dispute that Williams was subject to a custodial interrogation pursuant

to Miranda when Officer Cardona interviewed him on March 10, 2017. Nor does Williams dispute

that a Miranda waiver and a consent to search form were provided to him. (Dkt. No. 94 at 3).

Instead, Williams argues that neither his waiver nor his consent to search were given knowingly

and voluntarily because he primarily alleges that he was threatened by a male officer that signing

both documents were mandatory or he would go to jail. Agent Cardona denies that he made such

a statement. Thus, the issues presented here are whether Williams waived his Miranda rights

“voluntarily, knowingly, and intelligently,” Stuckey, 441 F.2d at 1105, 5 and whether his consent



5
 Williams frames the issue in his “Post-Hearing Memorandum” in terms of whether his statements
were voluntary. (Dkt. No. 94 at 2-5). The Court views the issue in terms of the voluntariness of
his waiver of his Miranda rights because a “[defendant’s] statements are admissible [] if he validly
                                                 13
to search his phone was given voluntarily.

       A.      Miranda Waiver and Consent to Search

               1.      Conflicting Testimony and Credibility Determination

       In view of the conflicting testimony between Agent Cardona and Williams regarding the

threat allegedly made against the latter, the Court is required to make a credibility determination.

See United States v. Richardson, 501 F. Supp. 2d 724, 734 (W.D. Pa. 2007) (“[A]t a hearing on a

motion to suppress, the credibility of the witnesses and the weight to be given the evidence,

together with the inferences, deductions and conclusions to be drawn from the evidence, are all

matters to be determined by the trial judge”) (internal citations and quotation marks omitted). “The

Court judges credibility by considering a number of factors, including the witness’s demeanor and

manner on the stand, his ability to accurately recollect the matters at hand, the manner in which he

may be affected by the outcome, the extent to which his testimony is either supported or

contradicted by other evidence and testimony in the case, and whether it withstands the ‘common

sense test.’” United States v. Davis, 2014 WL 1394304, at *3 (W.D. Pa. Apr. 9, 2014) (citing

United States v. Murphy, 402 F. Supp. 2d 561, 569 (W.D. Pa. 2005)); United States v. Demings,

787 F. Supp. 2d 320, 326 (D.N.J. 2011) (citing same). “[A] witness should not be considered any

more or less credible because the witness is a law enforcement officer.” United States v. Graham,




waived his Miranda rights after receiving the advisement.” United States v. Scotland, 2014 WL
2149644, at *3 (D.V.I. May 22, 2014). In any event, “[t]he criteria for assessing the voluntariness
of [Defendant’s] waiver of his Miranda rights are the same for determining the voluntariness of
statements generally.” Briscoe, 69 F. Supp. 2d at 742. “The Court again looks to the totality of the
circumstances: a statement made in response to coercive or deceptive police activity may be
considered involuntary.” Scotland, 2014 WL 2149644 at *4 (citing Withrow v. Williams, 507 U.S.
680, 693 (1993) and Culombe v. Connecticut, 367 U.S. 568, 602 (1961)); United States v. Latz,
162 F. App’x 113, 118 (3d Cir. 2005) (“a statement is involuntary when the suspect’s ‘will was
overborne in such a way as to render his confession the product of coercion.”) (internal citations
and quotation marks omitted).
                                                14
2014 WL 3396495, at *4 (D.N.J. July 9, 2014) (citing United States. v. Bethancourt, 65 F.3d 1074,

1080 (3d Cir.1995)).

        The Court credits Agent Cardona’s testimony concerning how the Miranda waiver was

presented and discussed with Williams, including his denial that Williams was threatened with jail

if he did not sign the Miranda waiver and Consent Form. First, based on the Court’s observation

during the suppression hearing, Agent Cardona’s demeanor on the stand was calm and collected,

as he recounted events in an organized and cogent manner. Agent Cardona’s demeanor remained

the same even as Defense counsel challenged his version of events. See Murphy, 402 F. Supp. 2d

at 570-71 (finding defendant credible in part because “even upon vigorous and effective cross-

examination by the [government], his version of the events of that evening never wavered”).

        Second, Agent Cardona was able to recall the matter at hand in considerable detail,

demonstrating a clear and consistent recollection of events. Cf. United States v. Jackson, 560 F.

Supp. 2d 331, 336 (D. Del. 2008) (finding the officers’ testimonies during the suppression hearing

not credible due to inconsistencies). In contrast, the Court observed that Williams’ testimony began

with considerable detail—details which in fact corroborated Agent Cardona’s testimony of the

events of that day—and then eroded when it came time to discuss some of the details surrounding

the interview—including the critical question of who allegedly told him that if he did not sign the

forms, he would go to jail. The Government questioned Williams several times about who told

him this, and Williams’ answers were replete with lack of memory for such a significant issue in

this incident.

        Williams testified, inter alia, that he simply could not remember because it happened more

than a year ago and there were, according to him, three or four people in the room during his

interview. The Court notes that while Williams was able to recall that it was Agent Cardona who



                                                15
approached the vehicle in the morning, and that none of the law enforcement officers who escorted

him around the Federal Building that day was Agent Cardona, Williams could not remember

whether it was Agent Cardona who sat next to him during his interview, gave him the forms, and

discussed his Miranda rights and Consent Form to search his phone with him, notwithstanding

that the interview lasted at least an hour. Nor could he remember—most significantly—who

created the allegedly coercive atmosphere by threatening jail if he did not sign the forms. 6 In light

of Williams’ lack of recall on central points surrounding the interview, together with the fact that

he signed forms that explicitly represented that no threats were made to him, see Government Exs.

Nos. 1 and 2, the Court does not deem Williams’ testimony on the disputed issues credible—

including the alleged threat that signing the Miranda waiver and Consent Form was mandatory or

he would go to jail. See United States v. Boyce, 2015 WL 856943, at *8 (D.V.I. Feb. 26, 2015)

(finding “defendant’s selective memory and inconsistent testimony on salient points demonstrates

his lack of credibility”).

        Third, Agent Cardona has an interest in the outcome of the proceeding from a professional

perspective because of his work on the case. Similarly, Williams—whose liberty is at stake—

clearly has a substantial personal interest in the outcome of this matter. The Court recognizes,

however, that while “[d]efendants in criminal cases always have much riding on the outcome . . .




6
  Williams was able to recall that there were at least two males and one female present when he
entered the interview room and when he was signing the papers. He later testified that “two of
them left and came back and one extra came in the room.” He then stated that when he signed the
Miranda waiver, there were “three or four of them [i.e., law enforcement officials] in the room.”
As the record demonstrates, one of the officers was female, and one of the male officers was Agent
Cardona. Agent Cardona reported that the other person in the room during Williams’ interview
was Agent DiFranco. Williams apparently had no recollection of whether it was Agent Cardona
or the other male officer—or one of the other two male officers if Williams’ testimony that there
were four officers in the room is credited—who allegedly threatened him with jail.


                                                 16
it would be manifestly unfair and highly improper for that overtly or subliminally to be the

determinative factor in judging a defendant’s testimony. All of the circumstances must be

considered and a credibility determination arrived at based on reason and logic.” Murphy, 402 F.

Supp. 2d at 571. Consistent with this approach and as discussed herein, it is the combination of

factors that undergirds the Court’s conclusion as to the credibility of Agent Cardona’s testimony

and Williams’ lack of credibility on the disputed points.

       Finally, other evidence from the hearing supports Agent Cardona’s testimony and his

depiction of events “withstands the common sense test.” Davis, 2014 WL 1394304 at *3. Agent

Cardona testified that he was the investigating officer in this matter. He also testified that he

provided Williams with the waiver and Consent Form, read both documents to him, and asked him

to read them for himself and to indicate he understood what was read by initialing and signing the

forms. The exhibits support Agent Cardona’s testimony. The Miranda waiver bears both Williams’

and Agent Cardona’s signatures, with Agent Cardona as the signing officer. 7 Williams’ initials

appear at the beginning of each sentence on the Miranda waiver, indicating he read and understood

each Miranda warning, including those that confirmed he had a right to remain silent, have an

attorney provided to him, and that he was willing to waive these rights and speak with Agent

Cardona. This documentary evidence lends credibility to Agent Cardona’s testimony that he

presented the forms to Williams and discussed them with him. Cf. Davis, 2014 WL 1394304 at *5

(finding that the detective’s testimony was not credible because it failed the common sense test by

being inconsistent and not reasonable in the face of the record).

       In view of all the foregoing, the Court finds Agent Cardona’s testimony credible. Agent




7
   The Consent Form also bears Williams’ signature, but does not have a place for the officer to
sign.
                                                17
Cardona’s credibility, when contrasted with Williams’ lack of recall of significant details

surrounding his interview, convinces the Court to credit Agent Cardona’s testimony that he did

not tell Williams it was mandatory for him to sign the waiver and Consent Form or else he would

go to jail. See Boyce, 2015 WL 856943 at *8 (‘“At a suppression hearing . . . the Court determines

the credibility of witnesses and may accept or reject any or all of a witness’ testimony’”) (internal

citation omitted).

               2.      Voluntary, Knowing, and Intelligent Waiver of Defendant’s Miranda
                       Rights

       Having determined that Agent Cardona’s testimony is credible, we must next consider

whether, under the totality of the circumstances, the Government has shown by a preponderance

of the evidence that Williams’ waiver of his Miranda rights was made “knowingly, voluntarily,

and intelligently.” Stuckey, 441 F.2d at 1105. Based on the evidence presented, the Court answers

this question in the affirmative.

       First, as discussed above, the Court finds Agent Cardona’s testimony to be credible

pertaining to his presentation of the Miranda waiver to Williams. Thus, the Court credits Agent

Cardona’s testimony that he read the form to Williams; that Williams read the form himself; and

that Williams initialed the form as he read through it. Further, Williams himself testified that he

was not “forced” to sign the waiver. Moreover, both Agent Cardona and Williams testified that

Williams never indicated that he did not understand what was going on. Nor was there anything

else in the record which suggests that Williams’ ability to understand what was happening may

have been impaired. Indeed, the evidence shows that Williams confirmed that he understood his

rights by initialing the handwritten answer “Yes” to the questions, “Do you understand your

rights?” and “Are you willing to waive these rights and talk to me?” See Government Ex. No. 1.

By his signature, he also affirmed that: “I have read this statement of my rights and I understand

                                                 18
what my rights are.” Id. Williams “has neither undermined that [evidence] nor provided

independent evidence to the contrary.” United States v. Brown, 2013 WL 124280, at *8 (D. Del.

Jan. 8, 2013), aff’d, 565 F. App’x 98 (3d Cir. 2014). 8 These circumstances support a finding of a

voluntary waiver. See e.g., United States v. Herrera-Genao, 419 Fed. Appx. 288, 292-93 (3d Cir.

2011) (upholding district court’s finding that defendant was properly advised of his Miranda rights

where there was testimony that “[defendant] was brought to interrogation, verbally advised as to

his Miranda rights, and then given a Statement of Rights, which he reviewed and signed”); United

States v. Andrews, 231 Fed. Appx. 174, 176–77 (3d Cir. 2007) (finding defendant’s statements

voluntary when police advised defendant of his Miranda rights, gave defendant a written copy of

the Miranda warnings, and prompted defendant to read portions of the warnings aloud and write

his initials after each warning); Alston, 34 F.3d at 1253 (finding that defendant “understood his

Miranda rights when he signed the waiver,” based on defendant’s execution of the form “and the

testimony of the interrogating officers concerning their recitation of the rights and [defendant’s]

acknowledgement that he understood them”); United States v. Velasquez, 626 F.2d 314, 320 (3d

Cir.1980) (providing that a defendant who answers questions after being advised of her rights may

be deemed to have waived her rights).

       Second, as previously discussed, the Court does not credit Williams’ assertion that he was

told that signing the waiver was mandatory or he would go to jail. Further, Agent Cardona testified

that the interview took place in a conference room in a professional atmosphere. Agent Cardona

also testified that none of officers had their guns drawn; that Williams was not forced to answer




8
  Williams’ bare assertion at the suppression hearing that he did not understand everything on the
paper, but only certain parts of it—without any indication of what was not understood and why—
falls short of providing any meaningful challenge to Agent Cardona’s testimony and the supporting
documentary evidence, or providing contrary independent evidence.
                                                19
questions; that no one shouted at Williams; that Williams never told any of the officers he did not

want to talk; and that none of the officers physically punished Williams. Moreover, Agent Cardona

confirmed that Williams was not handcuffed during the interview. Nor is there anything in the

record to suggest that Williams’ interview was overly long or any evidence that there was “[]

repeated or prolonged questioning of Defendant[.]” United States v. Harris, 2013 WL 1828549, at

*16 (W.D. Pa. Apr. 30, 2013). Instead, Agent Cardona testified that he commenced Williams’

interview at approximately 1:00 p.m. and the exhibits show that Williams signed the Miranda

waiver and Consent Form at 1:19 p.m. and 1:53 p.m., respectively, thus suggesting that the

interview was not prolonged. In addition, the waiver section of the Miranda form, which Williams

signed, contained the statement, “no pressure or coercion of any kind has been used against me.”

Government Ex. No. 1.

       Considering all these circumstances, the Court finds that Williams was not coerced to

waive his Miranda rights. See e.g., United States v. Granado, 2012 WL 12888670, at *2, 7 (E.D.

Pa. Feb. 9, 2012), aff’d, 523 F. App’x 153 (3d Cir. 2013) (finding that defendant’s Miranda waiver

and his subsequent statements to law enforcement officials were “not tainted by any coercive

police action,” where, inter alia, defendant’s interviews took place in an interview room, the

officers “did not display any hostility, nor did they threaten, assault, or direct any violence against

[defendant],” and the interviews defendant was subjected to were “relatively short,” i.e., between

an hour and two hours); United States v. Augusta, 2018 WL 317972, at *4-5 (M.D. Pa. Jan. 8,

2018) (finding that defendant’s waiver of his Miranda rights was voluntary where, inter alia, there

was no evidence that defendant was “verbally or physically threatened, deceived, or otherwise

coerced into waiving his Miranda rights by the interviewing agents . . . [officers’] guns were

holstered during the course of the interview . . . [defendant] was advised of his rights and



                                                  20
questioned in a civil, cordial, and conversational tone,” and where defendant’s questioning lasted

approximately an hour) (internal quotation marks omitted); United States v. Whitfield, 2013 WL

1905112, at *2-3 (E.D. Pa. May 8, 2013) (finding that defendant’s Miranda waiver was made

voluntarily where, inter alia, defendant’s custodial interrogation lasted only approximately 45

minutes and where defendant did not indicate “he did not understand the rights of which he was

advised”).

       To prove a valid Miranda waiver, the Government also bears the burden of proving

Williams waived his rights “knowingly” and “intelligently,” i.e., that he understood his Miranda

rights and the consequences of waiving them. Colorado v. Spring, 479 U.S. 564, 574 (1987).

Williams contends that he had only “turned eighteen approximately four months before” this

incident and that he “had never been arrested before.” (Dkt. No. 94 at 5). Williams also testified

that he never graduated from high school or completed job corps. The Court finds that these factors

do not render Williams’ Miranda waiver involuntary.

       Here, under the totality of the circumstances, the Court finds that nothing in Williams’

“background, experience, intelligence . . . and conduct” suggests that he did not understand his

Miranda rights or the consequences of waiving them. Scotland, 2014 WL 2149644 at *3 (citing

Moran, 475 U.S. at 421); see also Patterson v. Ill., 487 U.S. 285, 294 (1988) (finding that reading

an accused his Miranda warnings provides the accused with knowledge of the consequences of

waiving these rights); United States v. Phuong Le, 2011 WL 913260, at *3 (E.D. Pa. Mar. 11,

2011) (“If the totality of the circumstances surrounding the interrogation demonstrates that the

defendant had the required level of comprehension, a court may properly conclude that the waiver

was knowing and intelligent.”). Indeed, by his signature on the Miranda waiver form, Williams

affirmed that: “I understand and know the consequences of what I am doing.” Government Ex.



                                                21
No. 1.

         Further, although eighteen is, admittedly, a young age, and Williams is not a high school

graduate, there is no evidence or suggestion in the record that Williams was mentally deficient so

as to even raise a question as to his mental capacity, let alone to conclude that his mental capacity

was so deficient as to have rendered him incapable of understanding Agent Cardona when he was

read his rights. See United States v. Richardson, 265 F. App’x 52, 55-56 (3d Cir. 2008) (affirming

district court’s finding that defendant waived his Miranda rights voluntarily, knowingly, and

intelligently where “there is no evidence to support a finding that he did not have the requisite

level of comprehension to understand his waiver,” despite the fact that defendant had a low IQ,

learning disabilities and attended special education classes.); Henderson v. Hendricks, 2005 WL

3406434, at *10 (D.N.J. Dec. 13, 2005) (finding that defendant validly waived his Miranda rights

where “there were no factors concerning [defendant’s] age, mental condition, or education,

suggesting that he did not understand his Miranda rights or the consequences of waiving those

rights.”).

         Williams also argues that because he has never been arrested before, he does not possess

the requisite knowledge about the criminal justice system, implying that this renders his statements

involuntary. (Dkt. No. 94 at 5). Although Williams’ familiarity with the justice system is a factor

that a court should consider as to whether his statements were made voluntarily, see Jacobs, 431

F.3d at 108, there is no indication here that Williams’ lack of experience with the criminal justice

system prevented him from understanding what was happening and what was being said to him.

United States v. Vega-Arizmendi, 2017 WL 132844, at *10 (D.V.I. Jan. 12, 2017). While Williams

testified during his cross-examination at the suppression hearing that he signed the Miranda waiver

understanding only “certain parts of it,” Agent Cardona testified—as acknowledged by



                                                 22
Williams—that, after presenting the form to Williams and reading it to him, and after Williams

reviewed the form for himself and signed it, Williams at no point informed Agent Cardona or

anyone else that he did not understand what was going on. Further, the waiver form admitted into

evidence does not contain complicated legal language. Here, the Miranda form stated Williams’

rights in plain language, and asked these questions: “Do you understand your rights?” and “Are

you willing to waive these rights and talk to me?” See Government Ex. No. 1. Williams initialed

on the handwritten answer “Yes” to both questions and proceeded to speak with Agent Cardona,

thereby giving every indication that he understood the contents of the form. By signing the form,

Williams also affirmed that he understood his rights. See Government Ex. No. 1 (“I understand

what my rights are.”). Consequently, the Court cannot give credence to Williams’ self-serving and

uncorroborated testimony given at the suppression hearing that he did not understand “everything

in [these] paper[s].” See Whitfield, 2013 WL 1905112 at *2 (E.D. Pa. May 8, 2013) (finding that

defendant knowingly waived his Miranda rights in part due to the “plain, simple language on the

pre-printed ‘Advice of Rights and Waiver’ form, which [defendant] signed”).

       Finally, Williams argues that his prolonged detention prior to being interviewed also

contributed to the involuntary nature of his Miranda waiver. (Dkt. No. 94 at 4-5). Williams

reported that while the incident occurred around 9:30 a.m., he was not interviewed until hours

later—at approximately 1:00 p.m. Williams also contends that throughout his detention, he was

placed in restraints that were removed only prior to being taken into the interview room. Id. at 5.

       The Court finds that while there is “admittedly [] some measure of compulsion inherent in

custody itself . . . the totality of the circumstances here reveal[s] no indicia of involuntariness.”

United States v. Bass, 2017 WL 1027027, at *6 (D.V.I. Mar. 15, 2017). The fact that Williams was

arrested at approximately 9:30 a.m. and was not interviewed until about three and half hours later



                                                 23
does not demonstrate such an unreasonable delay as to suggest “coercive police activity.” Jacobs,

431 F.3d at 108. Agent Cardona testified that he spent this period furthering his investigation into

the matter, including identifying and tracking down the owner of the vehicle. See United States v.

Carney, 328 F. Supp. 948, 956 (D. Del. 1971), aff’d, 455 F.2d 925 (3d Cir. 1972) (finding that

where defendants were arrested, detained, and their interviews did not conclude until almost more

than two hours after their arrest, the circumstances were not sufficient to show that it was “for the

purpose of extracting inculpatory statements from them . . . or [to] give an unnecessary opportunity

[] for the extraction of a confession.”). Moreover, the fact that Williams was restrained while he

was detained, although not during his interview, is also not determinative of coercion. Placing a

suspect in restraints while in custody is not unusual police activity. Indeed, even being in restraints

during questioning—unlike the situation here—is not necessarily indicative of coercion for

purposes of assessing the voluntariness of waivers. See e.g., United States v. Lee, 2008 WL

1901408, at *2-3 (W.D. Pa. Apr. 25, 2008) (finding that defendant’s waiver and statements made

voluntarily despite defendant being shackled at table in the interview room during his interview).

The fact here—as even Williams acknowledges—is that he was not restrained during his interview

with Agent Cardona. The absence of restraints during the interview—notwithstanding their

presence while Williams was detained—does not support a finding that Williams was coerced into

signing the Miranda waiver.

       In view of all of the foregoing, the Court concludes that the Government has shown by a

preponderance of the evidence that Williams’ Miranda waiver was made “knowingly, voluntarily,

and intelligently.” Stuckey, 441 F.2d at 1105. Accordingly, Williams’ Motion to Suppress the

statements that he made during his interview with Agent Cardona will be denied.




                                                  24
               3.      Consent to Search Cell Phone

       The Court will now address Williams’ argument that he did not voluntarily consent to the

search of his cell phone. The Court will address this briefly as many of the factors determining

voluntariness of consent are similar to those analyzed under the voluntariness of a Miranda waiver

already discussed above. Compare Briscoe, 69 F. Supp. 2d at 741, with Mendoza, 334 F. App’x at

517–18. Based on the totality of the circumstances, the Court concludes that the Government has

shown by a preponderance of the evidence that Williams’ consent to search his cell phone was

voluntary.

       The evidence of record supports the Court’s conclusion. As presented, the evidence

revealed that there was no use of physical punishment; the interview took place in a professional

atmosphere; officers did not have their guns drawn; Williams was not handcuffed or otherwise

physically restrained during the interview; and there was no prolonged questioning of Williams.

The testimony of Agent Cardona, which the Court found credible, described how, after being

presented with his Miranda waiver, the Consent Form was subsequently read to Williams;

Williams read the form himself; and Williams signed the Consent Form and drew his password on

the form to allow the officers to search his phone. In fact, Williams testified that he was not

“forced” to sign the form, and affirmed by his signature on the form that “no promises, threats,

force, physical or mental coercion of any kind whatsoever have been used against me to get me to

consent to the search of the mobile telephone(s).” Government Ex. No. 2. Further, for reasons

similar to those stated above, there is no evidence suggesting that Williams’ age, intelligence, or

educational background rendered his consent involuntary. Although Williams did not have to be

informed that he could refuse consent, Himmelreich, 2006 WL 1722399 at *5, the form that he

signed stated explicitly: “I understand that I have the right to refuse the consent to search described



                                                  25
above and to refuse to sign this form.” See Government Ex. No. 2.

       Finally, Williams, who had already been placed under arrest and was in custody, was

advised of his constitutional rights via the Miranda waiver prior to being presented with the

Consent Form—and signed both the Miranda waiver and the Consent Form—thus constituting a

“valid waiver of [his] Fourth Amendment rights.” Phifer, 400 F. Supp. at 732 (E.D. Pa. 1975)

(finding that defendant provided consent to search voluntarily after being placed under arrest and

given Miranda warnings, where there was no evidence “of any intimidation, physical or

psychological abuse, threats or coercion tending to show that [defendant’s consent] was not freely

and voluntarily given. Moreover, there is nothing in the record to show that the DEA agents used

any tactics that would augment the degree of coercion that is inherent in any arrest.”). See also

Ortiz, 483 F. App’x at 716 (finding that defendant provided his consent to search voluntarily where

he, inter alia, was arrested, handcuffed, had his Miranda rights and the consent form read to him

by the officers, indicated that he understood that officers sought his permission to search his house,

treated in a courteous manner by officers, and had no prolonged encounter with law enforcement);

Mendoza, 334 F. App’x at 517–18 (finding that defendant provided his consent to search his

vehicle and residence voluntarily despite being handcuffed and detained by officers approximately

an hour and fifteen minutes, where defendant was given his Miranda warnings, was not subjected

to prolonged or repeated questioning, was treated in a professional and courteous manner by the

officers, and was of age to voluntarily consent); and Kellam, 2015 WL 6560637 at *2 (finding that

defendant, who had been arrested and taken into custody, voluntarily consented to a search of his

residence where he was provided with his Miranda rights, he indicated that he understood those

rights, and there was no evidence that defendant’s age, intelligence, or educational background

rendered his consent involuntary). Accordingly, as with his waiver of Miranda rights, the Court



                                                 26
finds that Defendant voluntarily consented to the search of his cell phone.

                                       IV.    CONCLUSION

       In view of the foregoing, the Court concludes that the Government has shown by a

preponderance of the evidence that Williams’ Miranda waiver was made “knowingly, voluntarily

and intelligently,” Stuckey, 441 F.2d at 1105, and his consent to search his cell phone was made

voluntarily. Matlock, 415 U.S. at 165. Accordingly, the Court will deny Williams’ Motion to

Suppress.

       An appropriate Order accompanies this Memorandum Opinion.

Date: October 2, 2018                                        _________/s/_________
                                                             WILMA A. LEWIS
                                                             Chief Judge




                                                27
